IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,065-02


                 EX PARTE KENNETH WAYNE WASHINGTON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1245758-A IN THE 338TH DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                              ORDER

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

burglary of a habitation with intent to commit theft and sentenced to imprisonment for seventy-five

years.

         On August 4, 2017, an order designating issues was signed by the trial court. The habeas

record has been forwarded to this Court in accordance with Texas Rule of Appellate Procedure 73.5.

We remand this application to the 338th District Court of Harris County to allow the trial judge to

complete an evidentiary investigation and enter findings of fact and conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: August 22, 2018
Do not publish